DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment Entered
In response to the amendment filed on July 07, 2022, amended claims 1, 12, 23 and 24 and new claims 25 and 26 are entered.  Claims 4, 21 and 22 are cancelled by this amendment. Claims 1-3, 5-20 and 23-26 are pending.
	
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).
The disclosure of the prior-filed application, Application No. 62/666,959, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for claims 1-3, 5-20 and 23-26 of this application.  The handle comprising first and second indicators is not disclosed in Application No. 62/666,959.  The effective filing date for claims 1-3, 5-20 and 23-26 is therefore the same as the instant application – May 03, 2019.
Information Disclosure Statement
Applicant should note that the large number of references in the attached IDS have been considered by the examiner in the same manner as other documents in Office search files are considered by the examiner while conducting a search of the prior art in a proper field of search.   See MPEP 609.05(b).  Applicant is requested to point out any particular references in the IDS which they believe may be of particular relevance to the instant claimed invention in response to this office action.
“Concise explanations (especially those which point out the relevant pages and lines) are helpful to the Office, particularly where documents are lengthy and complex and applicant is aware of a section that is highly relevant to patentability or where a large number of documents are submitted and applicant is aware that one or more are highly relevant to patentability.”  MPEP 609.04(a) III.
The information disclosure statement filed July 08, 2022 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  
A copy of the foreign patent document BR 9604655C1 was not submitted.
A copy of the foreign patent document JP 2018514258A5 was not submitted.
A copy of the foreign patent document AT 539680T was not submitted.
A copy of the foreign patent document AT 466451T was not submitted.
A copy of the foreign patent document EP 3277366 was not submitted
A print-out of a machine translation or a copy of a patent publication in the same family does not constitute a “copy of: (i) Each foreign patent.” 37 CFR 1.98(2)(i).
The information disclosure statement filed July 08, 2022 fails to comply with 37 CFR 1.98(a)(1), which requires a list of all patents, publications, applications, or other information submitted for consideration by the Office.  
EP 1804911A0 was submitted but not listed.
AU-B-13575/88 was submitted but not listed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5, 6, 10-14, 18-20 and 23-26 are rejected under 35 U.S.C. 103 as being unpatentable over US 2005/0182456 to Ziobro et al (hereinafter “Ziobro”; previously cited) in view of US 8,255,045 B2 to Gharib (previously cited).
As to claim 1, Ziobro discloses a method of using cortical stimulation to identify and assess neural structures during a surgical procedure (Abstract; para [0085]), the method comprising: 
providing an intraoperative neurophysiological monitoring (IONM) system comprising at least one probe (2-9, Figs. 12A-16; alternatively, “depth electrodes” [0041]), at least one reference electrode (“Optionally, reference sensors may be utilized, including a ground electrode inserted subcutaneously between stimulating electrode contacts 21 and recording sensors 41” para [0046]), at least one strip electrode or grid electrode (21, 70, 78-80 Abstract), at least one sensing electrode (41), a stimulation module (unnumbered module illustrated as surrounding 20 & 40 in Fig. 1) and a handle (133, 143) having a proximal end configured to connect to the stimulation module (connects via 132, 142) and a distal end configured to attach to the at least one probe (distal end of 133, 143 attaches to 134, 144); 
placing the at least one reference electrode in a perimeter of a surgical field of a patient (Neither “perimeter” or “surgical field” are defined in the specification; the phrase is interpreted using plain and ordinary meanings; a heel pad is in a perimeter of a surgical field; see last sentence of para [0046]); 
positioning the at least one probe and/or the at least one strip electrode or grid electrode at target locations on the anatomy of said patient (para [0039], [0050]); 
preparing for recordation of said patient's responses to stimulation by positioning said at least one sensing electrode on said patient's anatomy (para [0037], [0039]); 
initiating a stimulation protocol (para [0057], [0063]);
adjusting stimulation parameters of the stimulation protocol to determine a threshold response (para [0063]-[0064]); and 
identifying (mapping is identifying; “identifying all monitored muscles with the required degree of confidence.” para [0085]),  or assessing the neural structures based on said threshold response, wherein assessing comprises determining if the patient's anatomy is functioning in a manner indicative of an underlying disease or, alternatively, is functioning in a non- pathological manner (steps of “identifying” and “assessing” are stated in the alternative; functions of “functioning in a manner indicative of an underlying disease” and “functioning in a non- pathological manner” are stated in the alternative; prior art need not disclose both). 
Ziobro does not teach wherein the handle comprises a first visual indicator, a second visual indicator, and an actuator configured to automatically switch the stimulation module between a first mode of operation and a second mode operation depending upon a type of the at least one probe.  Gharib teaches wherein the handle comprises a first visual indicator (LED 124 emitting green), a second visual indicator (LED 124 emitting col 14, ln 9-26), and an actuator (122) configured to automatically switch (col 8, ln 34-39; col 9, ln 41-43; col 18, ln 10-14; col 22, ln 62-67) the stimulation module between a first mode of operation and a second mode operation depending upon a type of the at least one probe (col 14, ln 2-6).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the probe handle of Ziobrio as taught by Gharib to provide control and information to the surgeon within his/her line of sight and ensure that the selectes probe will work properly with the system.
Furthermore, automating a manual activity is obvious. MPEP 2144.04 III. (“The court held that broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art.”).

As to claim 2, Ziobro and Gharib make obvious the method of claim 1. Ziobro further discloses wherein the stimulation protocol is a motor cortex stimulation protocol, a speech stimulation protocol, or a language stimulation protocol (para [0063]-[0064], [0082]).

As to claim 3, Ziobro and Gharib make obvious the method of claim 1. Ziobro further discloses wherein said stimulation module comprises a first plurality of output connectors (74, Fig. 3 [0051]; 84, Fig. 4 “electrode grid 80 has two tails 83 of ten contacts 84 each.” [0052]) and a second plurality of probe ports (46).

As to claim 5, Ziobro and Gharib make obvious the method of claim 3. Ziobro further discloses wherein the first plurality of output connectors are configured to enable connection to the at least one strip electrode or grid electrode (74, Fig. 3 [0051]), wherein the at least one strip electrode or grid electrode has a plurality of contacts and wherein a total number of the plurality of contacts does not exceed a total number of the first plurality of output connectors (each contact 74 connected to an electrode 72 [0051]; therefore, total number is equal and does not exceed).

As to claim 6, Ziobro and Gharib make obvious the method of claim 3. Ziobro further discloses wherein the second plurality of probe ports comprises a first probe port and a second probe port, wherein each of the first probe port and the second probe port is configured to connect to the at least one probe (plugs 111 and 121, Figs. 13A, 13B have corresponding ports [0071]), wherein the at least one probe comprises passive probes, and wherein the passive probes comprise at least one of a monopolar probe or a bipolar probe (para [0032]-[0033]).

As to claim 10, Ziobro and Gharib make obvious the method of claim 1. Ziobro further discloses wherein the at least one sensing electrode comprises an electromyography needle electrode (“EMG system 40 detects the electrical response of a muscle using pairs of noninsulated electroencephalography-type needle electrodes 41” [0044]).

As to claim 11, Ziobro and Gharib make obvious the method of claim 1. Ziobro further discloses wherein the stimulation protocol comprises a multi-pulse train having 2 to 10 pulses (“Pulse trains may be formed for one to twenty pulses” [0043]) and wherein each of the pulses is defined by a pulse width in a range of 50 psec to 1000 sec (“Pulse width for such pulses may be adjusted, for example, from 10 .mu.sec to 3.0 msec/phase, where a pulse width of approximately 0.4-0.6 msec may be selected as a nominal value.” [0043]), an inter-stimulus interval in a range of 0.5 to 10 milliseconds (“with 0.1 msec to 4 msec between adjacent pulses being typical” [0043]) and a pulse amplitude in a range of 0.01 mA to 20 mA (“0-36 mA, peak-to-peak” [0042]).

As to claim 12, Ziobro teaches a method of using direct nerve stimulation to identify nerve fibers and nerve pathways during a surgical procedure (Abstract; para [0085]), the method comprising: 
providing an intraoperative neurophysiological monitoring (IONM) system comprising at least one probe (2-9, Figs. 12A-16; alternatively, “depth electrodes” [0041]), at least one sensing electrode(41), and a stimulation module (unnumbered module illustrated as surrounding 20 & 40 in Fig. 1) and a handle (133, 143) having a proximal end configured to connect to the stimulation module (connects via 132, 142) and a distal end configured to attach to the at least one probe (distal end of 133, 143 attaches to 134, 144), 
wherein the stimulation module comprises output connectors (74, Fig. 3 [0051]; 84, Fig. 4 “electrode grid 80 has two tails 83 of ten contacts 84 each.” [0052]) and a plurality of probe ports (46); 
positioning the at least one probe at a first target location on the patient (para [0039], [0050]); 
positioning the at least one sensing electrode at a second target location in the patient (para [0039], [0050]); 
initiating a direct nerve stimulation protocol (para [0063]-[0064], [0082]); 
adjusting stimulation parameters of the direct nerve stimulation protocol to determine a threshold motor response (para [0063]-[0064]); and 
identifying the nerve fibers and nerve pathways based on the threshold motor response (mapping is identifying; “identifying all monitored muscles with the required degree of confidence.” para [0085]).
Although Ziobro suggests numerous connectors (para [0051]-[0052]), Ziobro does not explicitly teach the stimulation module comprises at least twelve output connectors.  Para [0051] teaches a connector for each electrode contact. Fig. 4 shows more than 12 electrode contacts. Para [0052] teaches “[a] number of tails 83 depends on the electrode configuration.”  It would have been obvious to one of ordinary skill in the art at the time of the invention to provide a connector for each contact in Fig. 4 of Ziobro, as taught in para [0051] of Ziobro, to provide direct control over each contact and easily identify faulty wiring among the direct connections.  
"The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims. . . . [I]n such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range." In re Woodruff, 919 F.2d 1575, 1578 (Fed. Cir. 1990). Criticality is shown by some noticeable difference in the qualities. In re Lilienfeld, 67 F.2d 920, 924 (CCPA 1933).  The broad range disclosed in the Specification (12 and above)—and the lack of any accompanying description explaining the criticality of the large range—are relevant, as they discredit any argument for  criticality for the number of connectors. See, e.g., Ex parte Shastry et al., No. 2017-003614 , 2017 WL 6817003 , at *7 (PTAB Dec. 11, 2017) ("Appellants do not establish criticality or unexpected results for the narrow range of peroxide amount claimed, in view of the broader range disclosed in the Specification ¶ 13.").
Ziobro does not teach wherein the handle comprises a first visual indicator, a second visual indicator, and an actuator configured to automatically switch the stimulation module between a first mode of operation and a second mode operation depending upon a type of the at least one probe.  Gharib teaches wherein the handle comprises a first visual indicator (LED 124 emitting green), a second visual indicator (LED 124 emitting col 14, ln 9-26), and an actuator (122) configured to automatically switch (col 8, ln 34-39; col 9, ln 41-43; col 18, ln 10-14; col 22, ln 62-67) the stimulation module between a first mode of operation and a second mode operation depending upon a type of the at least one probe (col 14, ln 2-6).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the probe handle of Ziobrio as taught by Gharib to provide control and information to the surgeon within his/her line of sight and ensure that the selectes probe will work properly with the system.
Furthermore, automating a manual activity is obvious. MPEP 2144.04 III. (“The court held that broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art.”).

As to claim 13, Ziobro and Gharib make obvious the method of claim 12. Ziobro further teaches wherein the IONM system further comprises at least one strip electrode or grid electrode (74, Fig. 3 [0051]) having a total number of contacts not exceeding a total number of the at least twelve output connectors (each contact 74 connected to an electrode 72 [0051]; therefore, total number is equal and does not exceed), wherein the at least twelve output connectors are adapted to connect to the at least one strip electrode or grid electrode (as modified as explained above for claim 12, the twelve+ connectors would be adapted as claimed).

As to claim 14, Ziobro and Gharib make obvious the method of claim 12. Ziobro further teaches the plurality of probe ports comprises a first probe port and a second probe port and is configured to connect to the at least one probe (plugs 111 and 121, Figs. 13A, 13B have corresponding ports [0071]), wherein the at least one probe comprises at least one passive monopolar probe or passive bipolar probe (para [0032]-[0033]).

As to claim 18, Ziobro and Gharib make obvious the method of claim 12. Ziobro further teaches wherein the at least one sensing electrode comprises an electromyography needle electrode (“EMG system 40 detects the electrical response of a muscle using pairs of noninsulated electroencephalography-type needle electrodes 41” [0044]).

As to claim 19, Ziobro and Gharib make obvious the method of claim 12. Ziobro further teaches wherein the direct nerve stimulation protocol comprises a single pulse stimulation (“Pulse trains may be formed for one to twenty pulses” [0043]), wherein the single pulse has a frequency of 0.05 Hz to 90 Hz (para [0043], [0046]), a pulse width of 50 psec to 1000 psec (“Pulse width for such pulses may be adjusted, for example, from 10 .mu.sec to 3.0 msec/phase, where a pulse width of approximately 0.4-0.6 msec may be selected as a nominal value.” [0043]), an interval between pulses of 0.5 millisecond to 10 milliseconds (“with 0.1 msec to 4 msec between adjacent pulses being typical” [0043]) and a pulse amplitude in a range of 0.01 mA to 20 mA (“0-36 mA, peak-to-peak” [0042]).

As to claim 20, Ziobro and Gharib make obvious the method of claim 19. Ziobro further teaches wherein the interval between pulses is 2 mA or less for cranial nerves and 5 mA or less for peripheral nerves (para [0042]).

As to claim 23, Ziobro and Gharib make obvious the method of claim 12.  Gharib further teaches wherein the first visual indicator is configured to indicate at least one of the first mode of operation, the second mode of operation, a connection state of the at least one probe or what part of the at least one probe is active (col 14, ln 9-26). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the probe handle of Ziobrio as taught by Gharib to provide control and information to the surgeon within his/her line of sight.

As to claim 24, Ziobro and Gharib make obvious the method of claim 23.  Gharib further teaches wherein the second visual indicator provides a first indication signifying that a site of stimulation is at a first distance from a nerve and a second indication signifying that the site of stimulation is at a second distance from the nerve, wherein the first distance is less than the second distance (col 14, ln 9-26). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the probe handle of Ziobrio as taught by Gharib to provide control and information to the surgeon within his/her line of sight.
As to claim 25, Ziobro and Gharib make obvious the method of claim 1.  Gharib further teaches wherein the first visual indicator is configured to indicate at least one of the first mode of operation, the second mode of operation, a connection state of the at least one probe or what part of the at least one probe is active (col 14, ln 9-26). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the probe handle of Ziobrio as taught by Gharib to provide control and information to the surgeon within his/her line of sight.

As to claim 26, Ziobro and Gharib make obvious the method of claim 25.  Gharib further teaches wherein the second visual indicator provides a first indication signifying that a site of stimulation is at a first distance from a nerve and a second indication signifying that the site of stimulation is at a second distance from the nerve, wherein the first distance is less than the second distance (col 14, ln 9-26). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the probe handle of Ziobrio as taught by Gharib to provide control and information to the surgeon within his/her line of sight.

Claims 7-9 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Ziobro and Gharib as applied to claims 3 and 12 above, and further in view of US 7,216,001 B2 to Hacker (previously cited).
As to claim 7, Ziobro and Gharib make obvious the method of claim 3. Ziobro does not teach each of the plurality of output connectors are configurable as either an anode or a cathode through a user interface in data communication with the IONM system.  Hacker teaches each of the plurality of output connectors are configurable as either an anode or a cathode through a user interface in data communication with the IONM system (col 13, ln 7-17).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the configurable connectors of Hacker with the method of Ziobro to provide a user-friendly device that can be adjusted to suit the particular needs of the analysis.

As to claim 8, Ziobro and Gharib make obvious the method of claim 3. Ziobro further teaches providing a user interface in data communication with the IONM system, receiving, via the user interface, user-defined stimuli, and delivering signals representative of the user-defined stimuli to pairs of the plurality of output connectors (para [0042], [0087]). Ziobro does not teach each of the plurality of output connectors being configurable as either an anode or a cathode through the user interface. Hacker teaches each of the plurality of output connectors being configurable as either an anode or a cathode through the user interface (col 13, ln 7-17).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the configurable connectors of Hacker with the method of Ziobro to provide a user-friendly device that can be adjusted to suit the particular needs of the analysis.

As to claim 9, Ziobro and Gharib make obvious the method of claim 3. Ziobro further teaches wherein the second plurality of probe ports comprises a probe port adapted to connect the at least one probe (plugs 111 and 121, Figs. 13A, 13B have corresponding ports [0071]). Ziobro does not teach wherein the at least one probe comprises an anode and a cathode and wherein the probe port comprises first and second outputs for connection of to the anode and the cathode of the at least one probe, a first pair of connection ports adapted to connect to a power supply and a second pair of connection ports adapted to connect to a communication module. Hacker teaches wherein the at least one probe comprises an anode and a cathode and wherein the probe port comprises first and second outputs for connection of to the anode and the cathode of the at least one probe (col 13, ln 7-17), a first pair of connection ports adapted to connect to a power supply and a second pair of connection ports adapted to connect to a communication module (col 15, ln 49-67).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the configurable connectors of Hacker with the method of Ziobro to provide a user-friendly device that can be adjusted to suit the particular needs of the analysis.

As to claim 15, Ziobro and Gharib make obvious the method of claim 12. Ziobro does not teach each of the at least twelve output connectors are configurable as either an anode or a cathode. Hacker teaches each of the at least twelve output connectors are configurable as either an anode or a cathode (col 13, ln 7-17).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the configurable connectors of Hacker with the method of Ziobro to provide a user-friendly device that can be adjusted to suit the particular needs of the analysis.

As to claim 16, Ziobro and Gharib make obvious the method of claim 12. Ziobro further teaches providing a user interface in data communication with the IONM system, receiving, via the user interface, user-defined stimuli, and delivering signals representative of the user-defined stimuli to pairs of the plurality of output connectors (para [0042], [0087]).  Ziobro does not teach each of the plurality of output connectors being configurable as either an anode or a cathode through the user interface. Hacker teaches each of the plurality of output connectors being configurable as either an anode or a cathode (col 13, ln 7-17).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the configurable connectors of Hacker with the method of Ziobro to provide a user-friendly device that can be adjusted to suit the particular needs of the analysis.

As to claim 17, Ziobro and Gharib make obvious the method of claim 12. Ziobro further teaches wherein the plurality of probe ports comprises a probe port configured to connect to the at least one probe (plugs 111 and 121, Figs. 13A, 13B have corresponding ports [0071]). Ziobro does not teach wherein the at least one probe comprises an anode connection and a cathode connection, and wherein the probe port comprises first and second outputs adapted to connect to the anode and the cathode of the probe port, a first pair of connection ports adapted to connect to a power supply and a second pair of connection ports adapted to connect to a transceiver. Hacker teaches wherein the at least one probe comprises an anode connection and a cathode connection, and wherein the probe port comprises first and second outputs adapted to connect to the anode and the cathode of the probe port (col 13, ln 7-17), a first pair of connection ports adapted to connect to a power supply and a second pair of connection ports adapted to connect to a transceiver (col 15, ln 49-67).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the configurable connectors of Hacker with the method of Ziobro to provide a user-friendly device that can be adjusted to suit the particular needs of the analysis.
Response to Arguments
Applicant's arguments filed July 07, 2022 have been fully considered but they are not persuasive. Applicant argues that Gharib does not teach an automatic switch. Examiner respectfully disagrees. Gharib teaches an actuator (122) configured to automatically switch (col 8, ln 34-39; col 9, ln 41-43; col 18, ln 10-14; col 22, ln 62-67).
Furthermore, automating a manual activity is obvious. MPEP 2144.04 III. (“The court held that broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art.”).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David J McCrosky whose telephone number is (303)297-4244. The examiner can normally be reached M-F 7 AM - 5 PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/David J. McCrosky/             Primary Examiner, Art Unit 3791